

115 HR 2735 IH: GSP Footwear Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2735IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Smith of Nebraska (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make certain footwear eligible for duty-free treatment under the Generalized System of
			 Preferences, and for other purposes.
	
 1.Short titleThis Act may be cited as the GSP Footwear Act of 2017. 2.FindingsCongress makes the following findings:
 (1)The Generalized System of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) was enacted to promote economic development in developing and least-developed countries by expanding trade opportunities.
 (2)Articles referred to as footwear and classified under chapter 64 of the Harmonized Tariff Schedule of the United States may not be designated as eligible articles for purposes of the Generalized System of Preferences.
 (3)Global trade and manufacturing dynamics have evolved since the enactment of the Generalized System of Preferences in 1974, and many footwear articles may no longer be import-sensitive to industries in the United States. Companies in the United States benefit when sourcing options are increased, which is key goal of the Generalized System of Preferences.
 (4)By removing certain footwear articles from the list of articles excluded from eligibility under the Generalized System of Preferences, Congress is not changing rates in the Harmonized Tariff Schedule of the United States, but instead is allowing those articles access to the annual review process under the Generalized System of Preferences, which relies on investigations and recommendations from the independent United States International Trade Commission, among other agencies of the United States Government.
 (5)As of 2015, 66 of the 124 countries designated as beneficiary developing countries under the Generalized System of Preferences export to the United States articles classified under Chapter 64 of the Harmonized Tariff Schedule of the United States. Fifteen of those countries have been designated as least-developed beneficiary developing countries for purposes of the Generalized System of Preferences.
 (6)Countries designated as beneficiary developing countries under the Generalized System of Preferences account for only 6.7 percent of imports of footwear into the United States.
 (7)The provision of duty-free treatment under the Generalized System of Preferences for certain footwear articles imported into the United States may result in a shift in the production of those articles to countries designated as beneficiary developing countries or least-developed beneficiary developing countries under the Generalized System of Preferences, and thereby promote economic growth in such countries.
 3.PurposeThe purpose of this Act is— (1)to provide duty-free treatment for certain footwear in a manner that provides as broad a benefit to all participating countries as possible; and
 (2)to give all countries eligible for such duty-free treatment an opportunity to manufacture that footwear if a review determines that such duty-free treatment is warranted.
 4.Eligibility of certain footwear for duty-free treatment under the Generalized System of PreferencesSection 503(b) of the Trade Act of 1974 (19 U.S.C. 2463(b)) is amended— (1)by designating the second paragraph (5) as paragraph (6);
 (2)in paragraph (1)— (A)in subparagraph (A), by striking paragraphs (4) and (5) and inserting paragraphs (4) and (6); and
 (B)in subparagraph (E), by striking in paragraph (5) and inserting in paragraphs (6) and (7); and (3)by adding at the end the following:
				
 (7)Certain footwearNotwithstanding paragraph (1)(E), the President may designate the following as eligible articles under subsection (a):
 (A)Articles classifiable under subheading 6402.91.42, 6402.99.21, 6402.99.31, 6402.99.32, 6404.11.79, 6404.19.79, or 6404.19.90 of the Harmonized Tariff Schedule of the United States.
 (B)Articles classifiable under statistical reporting number 6404.11.8930, 6404.11.8960, 6404.11.8990, 6404.19.3715, 6404.19.3730, 6404.19.3760, 6404.19.5730, 6404.19.5760, 6404.19.7730, 6404.19.7760, 6404.19.8930, 6404.19.8960, or 6404.19.8990 of the Harmonized Tariff Schedule of the United States, as such statistical reporting numbers are in effect on the date of the enactment of the GSP Footwear Act of 2017.
 (C)The following footwear articles: (i)Footwear for men or for women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), valued at more than $25 per pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 10 inches (25.4 centimeters), designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6402.91.50 of the Harmonized Tariff Schedule of the United States).
 (ii)Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), valued at more than $16 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6402.91.50 of the Harmonized Tariff Schedule of the United States).
 (iii)Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (other than sports footwear described in Subheading Note 1 to chapter 64 of the Harmonized Tariff Schedule of the United States) that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes, and trail running shoes, which provides protection against water that is imparted by the use of a laminated textile fabric, with or without insulation, valued at more than $16 per pair (provided for in subheading 6402.91.50 of the Harmonized Tariff Schedule of the United States).
 (iv)Footwear for men or for women, with outer soles and uppers of rubber or plastics (other than sports footwear described in Subheading Note 1 to chapter 64 of the Harmonized Tariff Schedule of the United States) that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, valued at more than $25 per pair, which provides protection against water that is imparted by the use of a laminated textile fabric, with or without insulation, whose height from the bottom is at least 6 inches (15.35 centimeters) and does not exceed 10 inches (25.4 centimeters) (provided for in subheading 6402.91.50 of the Harmonized Tariff Schedule of the United States).
 (v)Footwear for men or for women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), not covering the ankle or having a protective metal-toe cap, valued at more than $25 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6402.99.33 of the Harmonized Tariff Schedule of the United States).
 (vi)Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (except vulcanized footwear and footwear with waterproof molded bottoms or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), not covering the ankle or having a protective metal-toe cap, valued at more than $16 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6402.99.33 of the Harmonized Tariff Schedule of the United States).
 (vii)Sports footwear for men or for women with outer soles of rubber or plastics and uppers of textile, valued at more than $20 per pair, other than ski boots, cross country ski footwear, and snowboard boots, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and with openings in the bottom or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot (provided for in subheading 6404.11.90 of the Harmonized Tariff Schedule of the United States).
 (viii)Golf footwear for men, youths, or boys with outer soles of rubber, plastics, leather, or composition leather and uppers of leather, not pigskin or welt, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile and with openings in the bottom or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot (as provided for under subheading 6403.19.30 of the Harmonized Tariff Schedule of the United States).
 (ix)Footwear for men, with uppers of leather other than of pigskin (other than work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), covering the ankle, valued at more than $27 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.91.60 of the Harmonized Tariff Schedule of the United States).
 (x)Footwear for women, with uppers of leather other than of pigskin (other than work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), covering the ankle, valued at more than $27 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.91.90 of the Harmonized Tariff Schedule of the United States).
 (xi)Footwear for persons other than men or women, with uppers of leather other than of pigskin (other than work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), covering the ankle, valued at more than $18 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.91.90 of the Harmonized Tariff Schedule of the United States).
 (xii)Footwear for men, with uppers of leather other than of pigskin (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), not covering the ankle, valued at more than $27 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.99.60 of the Harmonized Tariff Schedule of the United States).
 (xiii)Footwear for women, with uppers of leather other than of pigskin (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), not covering the ankle, valued at more than $27 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.99.90 of the Harmonized Tariff Schedule of the United States).
 (xiv)Footwear for persons other than men or women, with uppers of leather other than of pigskin (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), not covering the ankle, valued at more than $18 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.99.90 of the Harmonized Tariff Schedule of the United States).
 (xv)Footwear for men or for women, with outer soles of rubber, plastics, leather, or composition leather and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, work footwear, and except footwear designed to be protective that is incomplete in its condition as imported), valued at more than $25 per pair, not covering the ankle, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6404.19.20 of the Harmonized Tariff Schedule of the United States).
 (xvi)Footwear for men or for women, with outer soles of rubber, plastics, leather, or composition leather and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, work footwear, and except footwear designed to be protective that is incomplete in its condition as imported), valued at more than $25 per pair, whose height from the bottom of the outer sole to the top of the upper does not exceed 10 inches (25.4 centimeters), designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6404.19.20 of the Harmonized Tariff Schedule of the United States).
 (xvii)Footwear for persons other than men or women, with outer soles of rubber, plastics, leather, or composition leather and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, work footwear, and except footwear designed to be protective that is incomplete in its condition as imported), valued at more than $16 per pair, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease, or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6404.19.20 of the Harmonized Tariff Schedule of the United States)..
			5.Studies on state of domestic footwear industry and probable effect of expanded duty-free treatment
			 of footwear articles
			(a)Study on state of domestic footwear industry
 (1)In generalThe President shall include in each of the first 6 annual reports under section 504 of the Trade Act of 1974 (19 U.S.C. 2464) submitted after the date of the enactment of this Act the results of a study on the state of the footwear manufacturing industry in the United States during the year preceding the submission of the report.
 (2)ElementsEach study required under paragraph (1) shall focus on changes to the categories of footwear manufactured in the United States during the year covered by the study for the purpose of accurately determining which footwear categories are manufactured in the United States.
 (b)Study on probable economic effect of expanded duty-Free treatmentTo support efforts by manufacturers in the United States to expand production of footwear, in conducting any study of the probable economic effect of providing duty-free treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) to footwear articles, the United States Trade Representative shall request that the United States International Trade Commission not only examine current domestic production of like or directly competitive articles, but also identify any articles for which domestic production at a commercial level is likely to occur within the next year.
			